                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 EASTERN DMSION
                                  No. 4:12-CR-78-D



UNITED STATES OF AMERICA                       )
                                               )
                                               )
                   v.                          )              ORDER
                                               )
RENALDO KEITRON MEADOWS,                       )
                                               )
                          Defendant.           )


       On July 28, 2020, Renaldo Keitron Meadows ("Meadows" or "defendant") moved for

compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5238-41 (2018)(codifiedasamendedat 18U.S.C. § 3582)andfiledamemorandum

and records in support [D.E. 115, 118]. On October 30, 2020, the United States responded in

opposition and filed records in support [D.E. 121 ]. As explained below, the court denies Meadows' s

motion.

                                                   I.

       On March 18, 2013, without a plea agreement, Meadows pleaded guilty to possession with

intent to distribu~128 grams or more of cocaine base (crack) (count one), distribution of a quantity

of cocaine base (crack) (counts two and three), and distribution of a quantity of cocaine base (crack)

and aiding and abetting (count four). See [D.E. 1, 29]. On September 18, 2013, the court held a

sentencing hearing and adopted the facts set forth in the Presentence Investigation Report ("PSR").

See [D.E. 40, 44, 45]; Fed. R. Crim. P. 32(i)(3)(A}-{B). The court calculated Meadows's total

offense level to be 31, his criminal history category to be VI, and his advisory guideline range to be




           Case 4:12-cr-00078-D Document 125 Filed 02/02/21 Page 1 of 9
188 to 235 months' imprisonment. See [D.E. 45] 1. After thoroughly considering all relevant

factors under 18 U.S.C. § 3553(a), the court sentenced Meadows to 188 months' imprisonment on

each count to run concurrently. See [D.E. 44] 2.

       On October 9, 2014, Meadows moved under 28 U.S.C. § 2255 to vacate, set aside, or correct

his sentence [D.E. SO, 55]. On December 18, 2014, Meadows filed a motion to reduce his sentence

under18U.S.C. §3582(c)(2), U.S.S.G. § 1Bl.10,andAmendment782totheSentencingGuidelines

[D.E. 54]. On March 3, 2015, Meadows filed an amended motion to vacate his sentence under

section 2255 [D.E. 57]. On August 19, 2015, Meadows moved to amend his section 2255 motion

[D.E. 63]. On November 23, 2015, the court dismissed all of Meadows's 2255 claims except his

claim that his counsel failed to file a notice of appeal, denied Meadows's motion under section

3582(c), and denied Meadows's motion to amend [D.E. 64]. On May 9, 2017, United States

Magistrate Judge James E. Gates issued a memorandum and recommendation ("M&R")

recommending that the court dismiss Meadows's remaining section22SS claims [D.E. 85]. On June

27, 2017, the court adopted the M&R and dismissed Meadows's remaining claims [D.E. 88]. On

September 1, 2017, Meadows filed a motion for reconsideration [D.E. 91]. On November 20, 2017,

the court denied the motion and denied a certificate of appealability [D.E. 92]. On December 15,

2017, Meadows appealed [D.E. 94]. On February 20, 2018, the United States Court of Appeals for

the Fourth Circuit dismissed Meadows's appeal. See United States v. Meadows, 712 F. App'x 267,

268 (4th Cir. 2018) (per curiam) (unpublished); [D.E. 97]; [D.E. 98].

       On May 23, 2019, Meadows again moved under section 2255 to vacate, set aside, or correct

his sentence [D.E. 101]. On January 22, 2021, the court dismissed Meadows's motion without

prejudice because it was successive [D.E. 123].



                                                  2

           Case 4:12-cr-00078-D Document 125 Filed 02/02/21 Page 2 of 9
       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted an admjnjst:rative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthesentencingfactorsin 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § 1~1.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another




                                                  3

            Case 4:12-cr-00078-D Document 125 Filed 02/02/21 Page 3 of 9
extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states

       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                      (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (III) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment of a correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant.-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circmnstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                          when the defendant would be the only available caregiver for the
                          spouse or registered partner.

                                                    4

             Case 4:12-cr-00078-D Document 125 Filed 02/02/21 Page 4 of 9
that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductionin the term.of imprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

the fact "that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3S82(c)(l)(A). See,    ~     United States v. McCo¼ 981 F.3d 271, 280-84 (4th Cir. 2020).

Nevertheless, section lBl.13 provides informative policy when assessing an inmate's motion, but

a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3S82(c)(l)(A)(i). See id. at 284. In doing so, the court consults not

only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3S82(c)(l)(A) and the section 3S53(a)

factors. See,~ id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101--03 (6th Cir. 2020);

United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ruffin, 978 F.3d

 1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);




                (D) Other Reasons.-As determined by the Director of the Bureau of
                      Prisons, there exists in the defendant's case an extraordinary and
                      compelling reason other than, or in combination wi~ the reasons
                      described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  s
            Case 4:12-cr-00078-D Document 125 Filed 02/02/21 Page 5 of 9
United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

       As for Meadows's request for compassionate release, Meadows contends that he has

exhausted his administrative remedies. See [D.E. 115] 2; [D.E. 118] 2. On June S, 2020, Meadows

submitted a request for compassionate release to the BOP, which the BOP denied on June 18, 2020.

See [D.E. 118] 13-14; [D.E.11S-3]. OnJune22,2020,Meadowssubmittedasecondrequest, which

the BOP also denied. See [D.E. 11S-3]. On July 7, 2020, Meadows submitted an informal

complainttoBOP staff, which was marked ''not resolved" on July 1S and21,2020. See [D.E.118]

1S. On July 23, 2020, Meadows submitted a request for administrative remedy. See id. at 16.

Notably, the government has not invoked section 3S82's exhaustion requirement. See United States .

v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court addresses Meadows's claim

on the merits.

       Meadows seeks compassionate release pursuant to section 3S82(c)(1 )(A). In support of his

request, Meadows cites the COVID-19 pandemic, and his race, history of asthma, hypertension, pre-

diabetes, and obesity. See [D.E. 115] 1, 17; [D.E. 11S-4]; [D.E. 118] 3-4, 17-34. Meadows also

cites the conditions at FCC Butner, his rehabilitation efforts, and his release plan. See [D.E. 115]

1, 4-8; [D.E.118] 4-7, 35-38.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). While Meadows states that he

       2
          The Fourth Circuit has not addressed whether section 3S82's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See AJam, 960 F.3d at 833-34.

                                                 6

           Case 4:12-cr-00078-D Document 125 Filed 02/02/21 Page 6 of 9
suffers from a history of asthma, hypertension, pre-diabetes, and obesity, he has not demonstrated

that he is not going to recover from these conditions or that they cannot be treated while Meadows

serves his sentence. Accordingly, reducing Meadows' s sentence is not consistent with application

note l(A). See 18 U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemi,c, Meadows's health conditions, rehabilitation efforts, and release plan are

extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v. Raia;-954

F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread.''). Even so, the section 3553(a) factors counsel against reducing Meadows' s sentence.

See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140,

at *3-8.

       Meadows is 37 years old and engaged in very serious criminal behavior from 2011 to 2012.

See PSR ff 6--8. Meadows trafficked cocaine base and marijuana, at one point fleeing on foot

during a controlled buy. See id. Moreover, Meadows is a career offender with an extensive history

of drug trafficking convictions, including selling cocaine (two counts), possession with the intent

to sell and deliver cocaine (two counts), and trafficking in cocaine by possession. See id. at ff

10--20. Meadows also has a history of violent vehicle offenses, including convictions for reckless

driving to endanger (two counts), assault on a female, and fleeing to elude arrest with a motor

vehicle with two aggravating factors. See id. In particular, Meadows was involved in a serious car

accident where two children were injured, one suffering a broken collar bone and the other requiring



                                                  7

           Case 4:12-cr-00078-D Document 125 Filed 02/02/21 Page 7 of 9
her arm to be amputated. See id. at ,r 17. When a couple stopped to help, Meadows punched them

in the face while trying to steal their vehicle, fled on foot, and was tased to the ground by police

officers, resulting in convictions for assault on a female and resisting a public officer. See id.

Nonetheless, Meadows has taken some positive steps while incarcerated. See [D.E. 118] 6, 35-38.

The court also has considered Meadows's exposure to COVID-19, his health conditions, his

rehabilitation efforts, and his release plan. Cf. Pepper v. United States, 562 U.S. 476, 480-81

(2011 ). Having considered the entire record, the steps that the BOP has taken to address COVID-19

and treat Meadows, the section 3553(a) factors, Meadows' s arguments, the government's persuasive

response, and the need to punish Meadows for his serious criminal behavior, to incapacitate

Meadows, to promote respect for the law, to deter others, and to protect society, the court declines

to grantMeadows'smotionforcompassionaterelease. See,~ Chavez-Meza v. United States, 138

S. Ct. 1959, 1966--68 (2018); Ruffin, 978 F.3d at 1008--09; Chambliss, 948 F.3d at 693-94; United

States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at •2 (E.D.N.C. Jan. 13, 2020) (unpublished).

       AB for Meadows's request for home confinement, Meadows seeks relief under the CARES

Act. See [D.E. 115]. The CARES Act does not provide this court with the authority to grant home

confinement See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at •2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy. No. 3:19-CR-35-KDB-DCK., 2020 WL

5535020, at •1 (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray, No.

4:12-CR-54-FL-l, 2020 WL 1943,476, at •3 (E.D.N.C. Apr. 22, 2020) (unpublished). AB such, the

court dismisses Meadows's request for home confinement.




                                                 8

           Case 4:12-cr-00078-D Document 125 Filed 02/02/21 Page 8 of 9
                                          II.

      In sum, the court DENIES Meadows's motion for compassionate release [D.E. 115], and

DISMISSES Meadows's request for home confinement.

      SO ORDERED. This_!::_ day of February 2021.



                                                    . J S C. DEVER ill
                                                    United States District Judge




                                           9

         Case 4:12-cr-00078-D Document 125 Filed 02/02/21 Page 9 of 9
